Citation Nr: 1422560	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  09-27 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for right ear hearing loss. 

2. Entitlement to an initial compensable rating for hemorrhoids prior to October 19, 2011.

3.  Entitlement to a rating in excess of 20 percent for hemorrhoids from October 19, 2011, forward.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision of the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2011, the Veteran testified before the undersigned at a Travel Board hearing at the RO.  In September 2011, the case was remanded for further development.  In a June 2012 rating decision, the rating for the hemorrhoids was increased to 20 percent from October 11, 2012.  


FINDINGS OF FACT
  
1.  The Veteran is not shown to have a right ear hearing loss disability by VA standards.  

2.  Prior to October 19, 2011, the Veteran's hemorrhoids were manifested by intermittent bleeding, pain, swelling, and itching.  The hemorrhoids were not shown to involve excessive redundant tissue; to be large, thrombotic or irreducible; to result in secondary anemia; or to involve fissures.  

3.  From October 19, 2011,forward,  the Veteran is in receipt of the maximum rating available for hemorrhoids under Diagnostic Code 7336.

4.  Throughout the entire appellate period, the Veteran's hemorrhoids have been manifested by impairment of sphincter control with occasional moderate leakage.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  The criteria for a compensable rating for hemorrhoids prior to October 19, 2011 have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4114, Diagnostic Codes 7336 (2013). 

3.  The criteria for a rating in excess of 20 percent for hemorrhoids from October 19, 2011, forward, have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4114, Diagnostic Code 7336 (2013). 

4.  For the entire appellate period, the criteria for a separate 10 percent rating for impairment of sphincter control have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4114, Diagnostic Code 7332 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   For service-connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) Veteran status; (2) existence of a disability; (3) a connection between his service and the disability; but also regarding the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this appeal, in an April 2008 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for service connection for right ear hearing loss and for the claim for increase for hemorrhoids, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  No further notice is required.  

The Board also finds that the May 2011 Board hearing was adequate as the VLJ explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). The case was also subsequently remanded to obtain additional relevant evidence, including VA examinations and there is now no indication that there is any additional pertinent evidence available.  Thus, the Veteran was not prejudiced by any shortcomings in the hearing notice.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.   Pertinent medical evidence associated with the claims file consists of the service treatment records, VA treatment records, and the reports of VA examinations.  Also of record and considered in connection with the appeal is the transcript of the May 2011 Board hearing, along with various written statements provided by the Veteran, and by his representative on his behalf.   Additionally, the Board finds that the agency of original jurisdiction (AOJ) appropriately complied with the September 2011 remand by obtaining updated VA treatment records and affording the Veteran with appropriate VA examinations.  The Board notes that no further action, prior to appellate consideration of either of these claims is required.  

II.  Analysis

A.  Service connection for right ear hearing loss

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The elements of a valid claim for direct service connection are as follows: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  However, continuity of symptomatology is required where the condition noted during service is not shown to be chronic.  38 C.F.R. § 3.303(b).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has since clarified in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) that continuity of symptomatology as a principle to substantiate service connection is limited to where involving those diseases denoted as "chronic" under 38 C.F.R. § 3.309(a).  Right ear sensorineural hearing loss does qualify as a chronic disease.  Id.  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

At the most recent October 2011 VA audiological evaluation, audiometry revealed that puretone thresholds (in decibels) were: 





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
30







Speech audiometry revealed that speech recognition was 98 percent in the right ear.  Thus, the auditory thresholds in the Veteran's right ear were not 40 decibels or greater at 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) and were not 26 decibels or greater at least three of these frequencies.  Also, speech recognition was not less than 94 percent.  Similarly, the earlier hearing testing of record (see VA examination report dated June 28, 2008 and VA treatment record dated August 4, 2008) also does not meet any of these criteria.  Accordingly, the Veteran is not shown to have a right ear hearing loss disability by VA standards.  38 C.F.R. § 3.385.  Accordingly, there is no basis for awarding service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).


B.  Increased rating for hemorrhoids

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that additional staged ratings are not warranted here, as the degree of impairment due to the Veteran's hemorrhoids has not varied during the appeal period beyond the level already reflected in the existing ratings assigned.  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's disability is rated noncompensable (0 percent) prior to October 19, 2011 and 20 percent from October 19, 2011, under the criteria of 38 C.F.R. § 4.114, Diagnostic Code 7336.

Diagnostic Code 7336 provides for a rating for hemorrhoids, external or internal, that is noncompensable when mild or moderate, 10 percent when large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, and 20 percent with persistent bleeding and with secondary anemia, or with fissures.

Service connection for hemorrhoids was initially granted by a June 1971 rating decision.  A noncompensable rating was assigned effective April 6, 1971.  In March 2008, the Veteran filed a claim for an increased rating.  In the June 2012 rating decision, the rating for the hemorrhoids was increased to 20 percent from October 11, 2012.  

At an April 2008 VA examination, it was noted that the Veteran had had a number of procedures to treat his hemorrhoids over the years.  It was also noted that the Veteran had had a colonoscopy in February 2005, which had revealed internal hemorrhoids and colon polyps.  The Veteran reported that he had always experienced intermittent bright red blood in the rectal area and that he had to practice good hygiene to avoid increased bleeding in the area.  He also indicated that he used incontinent pads for rectal bleeding about 5 times per month.  On other occasions, he simply had to put toilet tissue between the buttock fold to control the bleeding.  He also experienced occasional fecal leakage 5 to 10 times per month.  He reported ongoing symptoms of pain, itching and swelling.  He used preparation H to decrease the symptoms and noted that poor hygiene would increase the symptoms.  He reported that the hemorrhoids affected his work in that he might miss an occasional day. 

Physical examination showed no evidence of fecal leakage.  The size of the lumen was 1 cm.  There were no signs of anemia and no fissures.  In the three o'clock position there was a small external skin tag or redundant hemorrhoid tissue.  There was no evidence of bleeding and no rectal prolapse.  Sphincter tone was excellent.  The examiner diagnosed the Veteran with a history of hemorrhoids.  He noted that the Veteran had not had medical care since the February 2005 colonoscopy.  He had medically managed and self-treated the hemorrhoids and they had had little if any effect on his work.  

On his July 2009 Form 9, the Veteran indicated that his hemorrhoids caused him constant pain, itching and bleeding.  He stated that he had to go to the bathroom 10 to 15 times a shift to clean himself.

At the May 2011 Board hearing, the Veteran testified that his hemorrhoid symptoms included bleeding, fecal leakage, and pain.  He noted that he needed to wear an incontinence liner to catch the blood and the fecal leakage.  He indicated that walking made the bleeding and his pain worse.  He reported flare ups occurring three times a month, lasting for 4 or 5 days.  He indicated that he had been treating the disability on his own, using sitz baths, Preparation H and wipes and that he had not been seeing a doctor.  He noted that the fecal leakage had gotten worse and that he was getting more flare-ups of longer duration.  

At an October 2011 VA examination, the Veteran was diagnosed with internal or external hemorrhoids.  He reported that currently he soiled under his clothing every day and that this happened spontaneously with physical activity like walking.  He indicated that he had no control over the process and that sometimes the soiling was accompanied by blood.  He had not been seeing a physician for this problem.  The examiner noted that as per the Veteran, the hemorrhoids were external and bled persistently and spontaneously.  There was also occasional moderate leakage.  Physical examination showed no external hemorrhoids, only skin tags.  The examiner also found that the hemorrhoids did not impact the Veteran's ability to work.  

Prior to October 19, 2011, the criteria for an increased, 10 percent rating are not met or approximated, as the Veteran's hemorrhoids were not shown to involve excessive redundant tissue; to be large, thrombotic or irreducible; to result in secondary anemia, or to involve fissures.  Specifically, according to his own report, during this time period, his hemorrhoids resulted in intermittent bleeding and constant symptoms of pain, itching, and swelling.  Physical examination showed that in the three o'clock position there was a small external skin tag or redundant hemorrhoid tissue.  There were no signs of anemia and no fissures.  Accordingly, prior to October 19, 2011, there is no basis for assigning a compensable rating for the hemorrhoids under Diagnostic Code 7336.  38 C.F.R. § 4.114.  

From October 19, 2011, forward, the Veteran's hemorrhoids have already been assigned a 20 percent rating under Diagnostic Code 7336, the highest rating available.  Consequently, there is no basis for assigning a higher rating under this Code.  

The Veteran has also complained of fecal leakage associated with his hemorrhoids. Separate ratings under DC 7336 and 7332 may be assigned concurrently without violating the rule against pyramiding, as DC 7336 does not contemplate fecal leakage.  38 C.F.R. § 4.14 (2013); Esteban v. Brown, 6 Vet. App. 259 (1994).  Accordingly, the Board must now consider whether the Veteran is entitled to a separate, compensable rating under DC 7332.   

Under Diagnostic Code 7332, rectum and anus, a 0 percent rating is assigned for healed or slight impairment of sphincter control, without leakage.  A 10 percent rating is assigned for impairment of sphincter control with constant slight or occasional moderate leakage.  A 30 percent is assigned for impairment of sphincter control with occasional involuntary bowel movements, necessitating the wearing of a pad.  A 60 percent is assigned for impairment of sphincter control with extensive leakage and fairly frequent involuntary bowel movements, and 100 percent for complete loss of sphincter control.

The Board finds that a separate 10 percent rating is warranted under DC 7336 for the entire appellate period.  Specifically, on VA examination in April 2008 the Veteran stated that he experienced occasional fecal leakage 5 to 10 times per month.  At the May 2011 Board hearing, he testified that his hemorrhoid symptoms included fecal leakage.  He noted that he needed to wear an incontinence liner to catch the blood and the fecal leakage.  At the October 2011 VA examination, he reported that he soiled under his clothing every day and that this happened spontaneously with physical activity like walking.  The examiner noted that the Veteran had occasional moderate leakage.  Thus, the criteria for a separate 10 percent rating are met.  However, the criteria for a 20 percent rating under DC 7332 have not been met at any time.  The Veteran has never complained of, nor does the evidence show, involuntary bowel movements.  In April 2008, physical examination showed no evidence of fecal leakage and sphincter tone was excellent.  And in October 2011, the examiner checked that there was only occasional moderate leakage; he did not check the box for occasional involuntary bowel movements.  Thus, a rating in excess of 10 percent under DC 7332 is not warranted.   

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis at any time during the appeal period.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). In order to determine this, VA must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Then, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Finally, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

For the entire rating period, the symptoms associated with the Veteran's hemorrhoids (i.e. bleeding, fecal leakage, pain, itching and swelling) are not shown to cause any impairment that is not already contemplated by Diagnostic Codes 7332 and 7336, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  Therefore, referral for consideration of an extra-schedular rating is not warranted.


ORDER

Service connection for right ear hearing loss is denied.

An initial compensable rating for hemorrhoids prior to October 19, 2011 is denied.

A rating in excess of 20 percent for hemorrhoids from October 19, 2011 is denied.  

A separate rating of 10 percent, but not higher, is granted for impairment of sphincter control.


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


